DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on October 26, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-6, 8, 10-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GUPTA et al. (US 2015/0065121 A1).
	Regarding claims 1 and 10, Gupta et al. disclose a traffic management system and  method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network (“The adaptive process can further include increasing/decreasing the frequency of monitoring by the NMS 126.  For example, to save resoruces the NMS 126 can be initially configured to perform monitoring of the network 102 as a whole or one or more of its elements at a low frequency.  When the network 102 or a set of it’s elements is exhibiting abnormal behavior the frequency of monitoring (e.g., frequency of data collection) for these elements can be increased.  Once adaptive monitoring manage 132 determines that the given set of network elements is exhibiting normal behavior the monitoring of these elements can be decreased.”), the method comprising:
	collecting network traffic data based on the data traffic passing through the network appliance at a normal level ([0022]: “a network management system (NMS 126 within or communicatively coupled to the wireless communication network 102.  The NMS 126, in one embodiment, comprises a network monitor 128 that collects network data 130 associated with the wireless communication network 102.  For example, the network monitor 128 periodically collects network data 120 such as (but not limited to) performance metrics associated with one or more network elements (BTS, BSC, MSC, SGSN, NodeB, RNC, GGSN, etc.)”;
	determining whether the network traffic data indicates an abnormal condition;
	increasing the collection of network traffic data through the network appliance when an abnormal condition is detected (“the adaptive monitoring manager 132 analyzes and processes 134 CDRs to obtain proxy measures for traffic volume on a network and/or for failures that are happening in a portion of the network 102.  Once the adaptive monitoring manager 132 detects an abnormality in the metrics provided by a CDR(s) 134, the adaptive monitoring manager 132 communicates with the NMS 126 to adjust the frequency at which network performance metrics are collected from different frequency at which network performance metrics are collected from different network elements.  For example, if a part of the network 102 is experiencing high failure rates, network probes that can collect more detailed information are turned on for devices in that part of the network 102.  The frequency of monitoring for one or more network devices can also be increased so that more frequent detailed performance metrics are collected from that device.”); and
	storing the network traffic data from the increased collection in a memory device.
	(“The network probes collect information corresponding to their network elements and communicate their collected data to the NMS 126.  The network monitor 128 stores this received data as network data 130.  In one embodiment, the network probes utilize dedicated communication channels to report the metrics they collect to the NMS 126 via SNMP or equivalent protocol.”)

    PNG
    media_image1.png
    815
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    751
    672
    media_image2.png
    Greyscale

	Regarding claims 2 and 11-13, GUPTA et al. disclose sending the network traffic data from the increased collection to a central management device ([0032]: “As new network data 130 and/or CDRs 134 are generated they are sent to the server 136 and processed by the adaptive monitoring manager 132.”);
	analyzing the network traffic data via the central management device to determine the abnormal condition ([0032]: “The anomaly detector 206 of the adaptive monitoring manager 132 compares the newly received data 130, 134 to the expected state/value(s) for one or more operating characteristics of interest to determine if abnormal behavior is occurring.”)

    PNG
    media_image3.png
    447
    544
    media_image3.png
    Greyscale

	Regarding claims 3 and 14, GUPTA et al. disclose monitoring the increased collection of network traffic data to determine the cessation of the abnormal condition.  (“The anomaly detector 206 of the adaptive monitoring manager 132 compares the newly received data 130, 134 to the expected state/value(s) for one or more operating characteristics of interest to determine if abnormal behavior is occurring.”)

	Regarding claims 4, 5, 15 and 16, GUPTA et al. disclose returning the collection of network traffic data to the normal level when the abnormal condition has ceased; 
	returning the collection of network traffic data to the normal level when the abnormal condition has ceased;
	returning, the collection of network traffic data to the normal level when the abnormal condition has ceased.
	([0035]: “The NMS 126 can be configured to start or stop all monitoring operations or monitoring operations for one or more network elements.  For example, if a given set of network elements is exhibiting abnormal behavior the network probes only for this set of network elements can be started.  Once the adaptive monitoring manager 132 determines that the give set of network elements is exhibiting normal behavior the monitoring of these elements can be stopped or the frequency of monitoring can be reduced.”)

	Regarding claims 6 and 17, GUPTA et al. disclose wherein the network traffic data from the increased collection is removed from the memory device after the abnormal condition ceases.
	([0025]: “The server 136, in one embodiment, stores CDRs 134 for a given period of time.  Stated differently, the server 136 stores and maintains historical CDR data for a given amount of time.”)

	Regarding claims 8 and 19, GUPTA et al. disclose wherein the increased data collection includes at least one of network traffic data from a router, a network device or SNMP data.  (“For example, the network monitor 128 periodically collects network data 120 such as (but not limited to) performance metrics associated with one or more network elements (BTS, BSC, MSC, SGSN, NodeB, RNC, GGSN, etc.) using a set of protocols such as the simple network management protocol (SNMP) or equivalent protocols.”)

	Regarding claim 12, GUPTA et al. teach a network traffic appliance for managing network traffic data on an another network (Transceiver Node 112/Transceiver Node 114 in figure 1); and
(SERVER 136) coupled to the network traffic appliance.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA et al. (US 2015/0065121 A1) in view of Pei et al. (US 7,889,666 B1).
Regarding claims 7, 9 and 18, GUPTA et al. teach (“In one embodiment, the network probes utilize dedicated communication channel to report the metric they collect to the NMS 126 via SNMP or equivalent protocol.”)
GUPTA et al. fails to disclose wherein the increased data collection includes network traffic data collected under the Netflow protocol.
	Pei et al., in the same field of invention, teach (“Network traffic reports are from Simple Network Management Protocol (SNMP) for gathering statistical data about network traffic and the behavior of network device component (e.g., router interface) via UDP packet is employed.  SNMP agents expose management data on the managed system as variables.  The SNMP server periodically poll the SNMP variable near real-time from the router and provides the variable to the framework.  A different traffic report data source is NetFlow, which may be used to monitor network traffic at the flow-level, collected by a NetFlow collector, and generate aggregated traffic reports.  By monitoring traffic volume carried on each link, operators can identify unexpected traffic shifts and determined impact of observed network events.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to use NetFlow collector in GUPTA et al. for monitoring traffic volume carried on each link in a network, such as teaching in Pei et al.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.10,757,023 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,757,023 B2.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
    collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;

    storing the network traffic data from the increased collection in a memory device.

    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
    collecting network traffic data from a first set of data sources based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    when an abnormal condition is determined, increasing the collection of network traffic data through collection of 
    storing the network traffic data from increased collection in a memory device to determine a cessation of the abnormal condition.


10.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.10,193,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,193,808 B2.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
    collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.
US 10,796,003 B2-claim 1:
    A method of augmenting collection by a first network device of data between computing devices in a network, the method comprising:
    collecting network traffic data based on the data traffic passing through the first network device at a normal level from a first set of data sources via a data collection engine coupled to the network;
    monitoring the network traffic data from the data collection engine;
    determining whether the network traffic data indicates an abnormal condition via a central management device;
    running an application on one of the computing devices to collect network data from a second set of data sources and to increase the collection of the network traffic data when an abnormal condition is determined, wherein the first set of data sources is different than the second set of data sources; and
    storing the network traffic data from the increased collection in a memory device.


11.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,193,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,193,808 B2.

    Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, 
    collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.

    A method of adjusting network data management in a network appliance coupled to devices in a network, 
    collecting network traffic data from a first set of data sources based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    when an abnormal condition is determined, collecting network data from a second set of data sources and increasing the collection of network traffic data through collection of network data from a second set of data sources and through the network traffic appliance, wherein the first set of data sources is different than the second set of data sources; and
    storing the network traffic data from increased collection in a memory device.


12.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,257,094 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,257,094 B2.
Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:


    collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.
US 10,257,094 B2-claim 13:
    A method of adjusting network data management in a network traffic appliance coupled to devices in a network, the method comprising:
    receiving network traffic via a network interface on the network traffic appliance;
    passing data traffic to the devices in the network;
    collecting network traffic data from a first set of data sources based on the data traffic passing through the network traffic appliance at a normal level via a collection module in the network traffic appliance;
    determining whether the network traffic data indicates an abnormal condition via a network traffic analysis module in the network traffic appliance; and
    when an abnormal condition is determined, collecting network data from a second set of data sources and increasing the collection of network traffic data through collection of network data from a second set of data sources and through the network traffic appliance, wherein the first set of data source is different than the second set of data sources.


13.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,798,004 B2. Although the claims at claims 1-19 of the application encompass the claimed invention in 10,798,004.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:

    collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and







    storing the network traffic data from the increased collection in a memory device.
US 10,798,004-claim 1:
    A method of adjusting network data management in a network traffic appliance coupled to device in a network, the method comprising:
    receiving data traffic via a network interface of the network traffic appliance;
   collecting network traffic data via a network interface of the network traffic appliance from a first set of data sources based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition via a traffic analysis performance engine in the network traffic appliance;
    when an abnormal condition is determined, collecting network data from second set of data sources and increasing the collection of network traffic data through collection of network data from the second set of data sources and through the network traffic appliance,
    wherein the first set of data sources is different than the second set of data sources; and
    storing the network traffic data from the increased collection in a memory device.



14.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No.10,237,185 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 110,237,1853 B2.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
    collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.
US 10,237,185 B2-claim 19:
    A method of regulating network traffic between computing devices in a network, the method comprising:
    controlling data traffic to the computing devices in the network via a network traffic appliance including a network interface;
    collecting the network traffic data passing through the network traffic appliance at abnormal level from a first set of data sources via a collection module coupled to the network;
    monitoring the network traffic data from the collection module and determining whether the network traffic data indicates an abnormal condition via a central management device; and



Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM

Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412